Name: Commission Regulation (EEC) No 1497/86 of 16 May 1986 publishing the results of the tender of 29 April 1986 pursuant to Article 2 of Regulation (EEC) No 2858/85 for the sale of pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /30 Official Journal of the European Communities 17. 5 . 86 COMMISSION REGULATION (EEC) No 1497/86 of 16 May 1986 publishing the results of the tender of 29 April 1986 pursuant to Article 2 of Regulation (EEC) No 2858/85 for the sale of pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 2858/85 of 11 October 1985 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 (3), as last amended by Regulation (EEC) No 1495/86 (4), has determined the procedure for the sale of the said pigmeat by monthly tender ; Whereas Article 8 (2) of Regulation (EEC) No 2858/85 further provides that the results of each tender are to be published in the Official Journal of the European Communities ; whereas it is necessary to publish the results of the tender of 29 April 1986 ; Whereas Article 2b of Regulation (EEC) No 2858/85 provides for the sale of pigmeat at prices fixed at a stan ­ dard rate in advance ; whereas the first such sale is to be held pursuant to Regulation (EEC) No 1496/86 (5); whereas therefore, by way of derogation from Article 8 ( 1 ) of Regulation (EEC) No 2858/85 a sale at fixed prices following the tender of 29 April 1986 should not be held. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The results of the tender of 29 April 1986 held in accor ­ dance with Article 2 of Regulation (EEC) No 2858/85 appear in the Annex hereto. Article 2 By way of derogation from the provisions of Article 8 ( 1 ) of Regulation (EEC) No 2858/85, a sale at fixed prices shall not be held following the tender of 29 April 1986. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . O OJ No L 274, 15 . 10 . 1985, p . 22. (4) See page 26 of this Official Journal . (*) See page 28 of this Official Journal . 17. 5. 86 Official Journal of the European Communities No L 131 /31 ANNEX Results of 29 April 1986 invitation to tender in accordance with Articles 2 (2) and 3 ( 1 ) of Regulation (EEC) No 2858/85 COMMUNITY HEALTH MARK Description of products Quantities accepted (tonnes) Minimum price (ECU/tonne) Hams, frozen (ex 02.01 A III a) 2) 14,534 850 Shoulders or fore-ends, frozen (ex 02.01 A III a) 3) 243,000 510 Loins, frozen (ex 02.01 A III a) 4) 46,575 750 Middles, frozen (ex 02.01 A III a) 6) 30,000 250 Boneless meat, frozen (ex 02.01 A III a) 6 aa)) 14,904 950